Citation Nr: 1760667	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1943 to February 1946.  The appellant claims as a surviving spouse.  The Board does not address the dependency in this case, only the cause of death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2016, the Appellant testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was service connected for right knee, right foot and left foot disabilities.  

2.  A fall resulted in a fractured hip and eventual death.

3.  The fall was related to the service connected disabilities.


CONCLUSION OF LAW

A disability incurred in service contributed to death.  38 U.S.C. § 1310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in the Army from March 1943 to February 1946, including service in Rhineland during World War II.  On February 13, 2013, the Veteran died.  His death certificate lists the cause of death as complications of a left hip fracture.  The appellant claims as the surviving spouse entitlement to service connection for the cause of the Veteran's death.

At the time of the Veteran's death, he was service connected for bilateral knee instability, bilateral knee osteoarthritis, bilateral foot cold injury residuals, bilateral hand cold injury residuals, posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.

A December 2012 VA emergency room treatment record shows the Veteran reported weakness and significant difficulty walking, and that his legs "give out" after walking just a few feet.  It was noted that his wife reported he was very unsteady on his feet and that she had to walk behind him to steady him so he would not fall.  The clinician noted that two staff walked the Veteran from the bed to the door and back, that he took very small steps, and was at times wobbling and required the staff to steady him.  It was noted that he had been placed on lorazepam that month for tremors, which the clinician felt "may be adding to some of his weakness and mobility difficulties," but the clinician noted it would not be stopped at that time because his tremors may return.  See CAPRI (LCM-VVA), received August 2013 at p.184 of 323.

A January 2, 2013 VA treatment record shows the Veteran had a "sensation that knee is 'giving out' after ambulating more than 15 feet.," and a consult was ordered for a home exercise program to "aid fall prevention."  See CAPRI (LCM-VVA), received August 2013 at p.179 of 323; see also p.83.

Two days later, a January 4, 2013 VA treatment record shows the Veteran presented to the emergency room and reported he tripped over a cart at home and fell and landed on his left hip.  A left hip fracture was diagnosed, and he was transferred to Oklahoma State University (OSU) Medical Center.  See CAPRI (LCM-VVA), received August 2013 at p.170-174 of 323.  A January 14, 2013 VA care coordination record shows the Veteran was status-post open reduction internal fixation (ORIF) surgery on January 4, 2013 at OSU Medical Center, and he was planned to be discharged to Eastgate Nursing Home.  See CAPRI (LCM-VVA), received August 2013 at p.161-163 of 323.  

A January 18, 2013 VA telephone note shows it was noted that the Veteran's wife reported the Veteran was getting weaker and more confused, and not wanting to eat or drink well.  See CAPRI (LCM-VVA), received August 2013 at p.80 of 323.  A January 31, 2013 VA emergency room record shows the Veteran presented by ambulance from the Eastgate Nursing Home with decreased oxygen saturation and a loss of consciousness was noted.  See CAPRI (LCM-VVA), received August 2013 at p.73 of 323.  Cardiac dysrhythmia, dementia (worsening), and a history of sleep apnea were diagnosed and he was admitted to medical observation.  See CAPRI (LCM-VVA), received August 2013 at p.72 of 323.  A February 1, 2013 record noted the Veteran was bedbound, not able to speak, and appeared sedate.  It was indicated that he was near the end of his life.  See id. at p.49.  The next day, a February 2, 2013 VA treatment note shows the Veteran was awake, but incoherent, able to eat and drink, and had no bradycardia observed by telemetry, and no shortness of breath.  See id. at p.36.  He was discharged back to the Eastgate Nursing Home, where he was placed on hospice care.  See id. at p.13-14.  A February 12, 2013 VA community home nursing note shows a VA nurse visited the Veteran at the nursing home, and he was in hospice care there, bedbound, and unresponsive except for blinking.  See id. at p.12.  The next day, a February 13, 2013 VA telephone note shows it was noted that the Veteran's wife called to report the Veteran had passed away.  See id. at p.8.

The Veteran died as a result of complications of a hip fracture.  The fracture was due to a trip and fall.  The record establishes that he was service connected for the right foot, left foot and right knee.  In this case we are unconvinced that the fall was unrelated to the service connected disabilities.



ORDER

Service connection for the cause of death is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


